


Exhibit 10.62

Liberate Technologies
Fiscal Year 2003
Sales Commission Plan

 

Purpose:

 

The purpose of the Fiscal Year 2003 (“FY03”) Sales Commission Plan (“the Plan”)
is to provide an incentive to exceed revenue objectives, to attract the best
salespeople, and to encourage salespeople to win new business and maintain
relationships with existing customers. The Plan is designed to offer upside
income potential for overperformance.

 

Plan Components:

 

The President (“President”) sets the Plan commission rates and quotas.

 

Plan payments are:

 

•                    Paid approximately four weeks after the end of Liberate
Technologies’ (“Liberate”) monthly accounting period.

 

•                    Earned solely upon revenue recognition on accounts that
appear on a participant’s FY03 Account Listing as approved in writing by the
President.

 

•                    Based on Individual FY03 Revenue Quota achievement for
License, Royalty, Support, Service, Education, and margin on 3rd party software
and hardware that Liberate is a reseller of (and is recorded as revenue), for
accounts where a binding contract or valid purchase order exists.

 

•                    Calculated based on the rates assigned in the Individual
Sales Commission Plan and rounded to the nearest cent. To be eligible for the
next quota level the participant must be at or above the target level specified
in the Individual Sales Commission Plan. No rounding will apply to quota credit.

 

•                    Earned only if the participant has performed his or her job
duties at least at an acceptable performance level during that month, as
determined by the participant’s immediate manager.

 

 

 

Liberate Confidential

 

Participant’s Initials

 

 

 

--------------------------------------------------------------------------------


 

General Terms and Conditions:

 

1.               Participants are eligible to participate in the Plan only if
they are in positions that have been identified and approved in writing as
qualifying under the Plan by the President.

 

2.               Participants are eligible to participate in the Plan only if
they are full-time regular employees of Liberate and have signed all employment
documents provided by Liberate. Participants must also sign Plan documents and
forward them to Human Resources within 15 days of receiving the Plan documents.

 

3.               The Plan is effective from June 1, 2002 through May 31, 2003.
For participants starting after June 1, 2002, payments are prorated for the
number of days of active participation in the Plan.

 

4.               Participation in the Plan in any given year does not
automatically entitle a participant to participate in subsequent years.

 

5.               Participation in the Plan does not constitute an agreement to
employ any participant for any length of time and will not restrict the
participant’s or Liberate’s right to terminate employment for any reason, at any
time, with or without cause or prior notice. No one at Liberate has the
authority, unless specifically authorized in writing by the CEO, to enter into
any oral, written, or implied agreement that employment is for any minimum or
fixed term or that alters in any way the “at-will’ employment relationship.

 

6.               Sales commission payments will be earned solely upon Net
Revenue recognized, subject to the participant being actively employed by the
Liberate when the commission payment is due. Net Revenue is recognized in
accordance with generally accepted accounting principles and reflected in
Liberate’s general ledger, 10Q’s, and 10K. Net Revenue is calculated net of any
revenue reversals, amounts that are greater than 90 days past due or written off
to bad debt, and amounts that have been deemed non-commissionable (e.g., sales
tax, smart cards, hardware (excluding margin on hardware Liberate is an official
reseller of), reimbursable travel, and equity investments).

 

7.               Quota credit, but not commission payments, will be earned on
reimbursable travel and LMC cards for which Liberate is able to recognize
revenue.

 

8.               Sales commission payments, when earned, will be paid
approximately four weeks after the end of Liberate’s monthly accounting period.
The timing of the commission payment is subject to change upon written notice.
Commission payments earned in May are paid approximately six weeks after the end
of Liberate’s accounting period for May. Commissions will be earned and paid
only after the Plan documents have been signed and returned, Net Revenue is
recognized in Liberate’s general ledger, and any required representation letters
have been signed. Commissions will not be paid for Net Revenue received in FY03
if commissions for that Net Revenue were earned under the Fiscal Year 2002 Plan.

 

9.               If a participant’s employment terminates before a commission
payment is due, the participant will forfeit any right to such payment, even if
the participant receives additional compensation from Liberate after the last
day of employment, unless the President specifically agrees in writing that the
participant remains eligible for some or all of such sales commission.

 

10.         If a customer’s account receivable becomes greater than 90 days past
due, is written off to bad debt, or revenue is reversed, prior sales commission
payments made to a participant based on the Net Revenue from that customer are
recoverable from that participant. The Net Revenue previously credited against
the participant’s sales quota will be reversed and all payments to the
participant will be re-calculated as though that Net Revenue had never been
received. If the account is paid at a later date, the Net Revenue will be
reinstated and all sales commission payments previously recovered will be repaid
provided that the participant is still employed by Liberate and participating in
the Plan.

 

11.         The President will assign each participant a specific set of
responsibilities, territories, and accounts. These may consist of any
combination of geographical areas, industry classifications, specific direct
channels, or assigned accounts. The President may exclude certain accounts in a
region/area and adjust territories at his discretion.

 

12.         President may reassign accounts at their discretion, reallocating
the quota credit allocation and corresponding sales commission between the
reassigned participant and the new participant assigned to that account. Any
assignment must be approved in writing by the President. The President may take
into account the amount of effort already expended by the reassigned participant
to that account, the number of participants assigned to the account, and such
other factors as he

 

 

 

Liberate Confidential

 

Participant’s Initials

 

 

 

--------------------------------------------------------------------------------


 

 

or she may consider relevant. The determination of the President will be final
and binding. Quota adjustments will typically result in a corresponding
adjustment to commission rates.

 

13.         Unless otherwise approved in advance and in writing by the
President, a participant is entitled only to commissions for accounts listed
under his/her name on the approved FY03 Account Listing. During the Plan year,
the President may modify Account Listings.

 

14.         Some participants may be eligible for Key Performance Indicator
(“KPI”) bonuses. KPI’s represent specific objectives as set by the President for
their direct reports. KPI’s may be earned up to a specified maximum based on the
participant’s level and region.

 

15.         Any disputes regarding the admission or interpretation of the Plan
will be documented in writing by the participant that has the dispute, within
30 days after the incident and submitted to the President whose decision
regarding disputes will be final and binding.

 

16.         Liberate may modify or terminate all or part of the Plan at any time
with or without cause; however, such modifications or termination must be in
writing and will not adversely affect any sales commissions previously earned.

 

17.         Liberate makes every effort to maintain a great and rewarding work
environment. If, however, a dispute arises, the participant and Liberate agree
to waive trial before a judge or jury and to arbitrate with the JAMS arbitration
service any dispute relating to the Plan, the participant’s employment, or the
participant’s termination, except for claims relating to worker’s compensation
benefits, unemployment insurance, or intellectual property rights. The
arbitrator’s decision will include written findings of fact and law and will be
final and binding except to the extent that judicial review is required by law.
The American Arbitration Association’s National Rules for the Resolution of
Employment Disputes will govern the arbitration, except that the arbitrator will
allow discovery authorized by the California Arbitration Act and any additional
discovery necessary to vindicate a claim or defense. The arbitrator may award
any remedy that would be available from a court of law. The participant may
choose to hold the arbitration either in San Mateo County, California or the
county where the participant worked when the arbitrable dispute first arose. The
participant and Liberate will share the arbitration costs equally (except that
Liberate will pay the arbitrator’s fee and any other cost unique to arbitration)
and each party will pay its own attorney’s fees except as required by law or
ordered by the arbitrator in favor of the prevailing party.

 

18.         The Plan supersedes and replaces any representations, contracts, or
agreements that conflict with or are contrary to its terms. The Plan may not be
altered or amended except in writing signed by the participant and the
President. Furthermore, payment under the Plan does not necessarily mean that
job performance is satisfactory.

 

Plan Participant Details:

 

 

Name:

 

Don Fitzpatrick

Effective Date of Plan:

 

June 1, 2002

Annual Base Salary:

 

$235,000

 

In consideration for my eligibility for a bonus payment from Liberate, I agree
to the terms of the Fiscal Year 2003 Sales Commission Plan.

 

 

 

 

Don Fitzpatrick, Chief Operating Officer

 

Date

 

 

 

 

 

 

Coleman Sisson, President

 

Date

 

 

 

Liberate Confidential

 

Participant’s Initials

 

 

 

--------------------------------------------------------------------------------


 

 

Liberate Technologies
Individual Sales Commission Plan
For Fiscal Year 2003

 

Name:

 

Don Fitzpatrick

 

 

 

Effective Date Plan:

 

June 1, 2002

 

 

 

KPI:

 

$100,000

 

KPI Payout:

 

$50,000 as follows: $12,500 for each quarter in which Liberate hits the
quarterly EPS targets below

 

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

 

FY03 EPS Targets

 

(0.076)

 

(0.043)

 

(0.007)

 

0.012

 

 

$50,000 as follows: $12,500 for each quarter in which Liberate hits the
quarterly Revenue targets below

 

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

 

FY03 Revenue Targets

 

$21,000,000

 

$24,000,000

 

$27,000,000

 

29,500,000

 

 

 

Individual FY03 Revenue Quota:

 

 

$101,500,000

 

 

 

 

 

 

 

Commission Rates:

 

Rates for Revenue Quota:

 

 

0 - 65%

 

66% - 100%

 

101% - 150%

 

151% +

 

 

0.30%

 

0.42%

 

2.00%

 

3.00%

 

 

 

Specific Accounts:

 

Worldwide

 

 

By signing below, you indicate that you have read, understand and agree with the
above Individual Sales Commission Plan for fiscal year 2003.

 

 

 

 

 

Don Fitzpatrick, Chief Operating Officer

 

Date

 

 

 

 

 

 

Coleman Sisson, President

 

Date

 

 

 

Liberate Confidential

 

Participant’s Initials

 

 

 

--------------------------------------------------------------------------------

